DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-13, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki, US 2016/0173857.
In regard to claim 1, Yamazaki, US 2016/0173857, discloses an image sensor comprising: 
a substrate (see figure 17A, element 60) (see para 96 and 113); 
an element separation film (see figure 17A, elements 48 and 56) provided on the substrate in a mesh shape (see para 112); 
a plurality of pixel regions (see figure 17B) formed by the element separation film, the plurality of pixel regions comprising a first pixel region (see figure 17A, elements 41) and a second pixel region (see figure 17A, elements) that is adjacent to the first pixel region, the element separation film (see figure 17A, element 48) being interposed between the first pixel region and the second pixel region (see para 112); 
a first lens (see figure 17A, element 45) provided to extend along the first pixel region and the second pixel region (see para 79 and 113); 
a first color filter (see figure 17B, elements 63G’) configured to transmit light focused by the first lens to the first pixel region and the second pixel region (see para 96 and 113); and 
a color filter grid (see figure 17B, elements 41-44, 51G, 51B, and 51R) forming a region in which the first color filter is provided, and at least partially overlapping the first pixel region and the second pixel region in a vertical direction (see para 96 and 113).
In regard to claim 2, Yamazaki, US 2016/0173857, discloses the image sensor of claim 1, wherein the plurality of pixel regions further comprises a third pixel region (see figure 17A and B, elements 51) formed by the element separation film (see figure 17A, element 56) and provided adjacent to the first pixel region, the element separation film being interposed between the third pixel region and the first pixel region, and wherein the image sensor further comprises: a second lens (see figure 17A, element 55) provided on the third pixel region; and a second color filter (see figure 17B, elements 63R, 63G, or 63B) configured to transmit light focused by the second lens to the third pixel region, the second color filter being provided in a region formed by the color filter grid (see figure 17B and para 96).
In regard to claim 3, Yamazaki, US 2016/0173857, discloses the image sensor of claim 2, wherein the color filter grid overlaps the element separation film in the vertical direction and does not overlap the third pixel region in the vertical direction (see figures 17A &B).
In regard to claim 4, Yamazaki, US 2016/0173857, discloses the image sensor of claim 2, wherein a peak of the first lens with respect to the substrate is higher than a peak of the second lens with respect to the substrate (see figure 17A).
In regard to claim 5, Yamazaki, US 2016/0173857, discloses the image sensor of claim 1, wherein the first color filter is a green color filter (see figure 17A, element 63G’).
In regard to claim 6, Yamazaki, US 2016/0173857, discloses the image sensor of claim 1, wherein the plurality of pixel regions further comprise a fourth pixel region (see figure 17B, element 43) and a fifth pixel region (see figure 17B, element 44) provided adjacent to the fourth pixel region, the element separation film being interposed between the fourth pixel region and the fifth pixel region, and wherein the image sensor further comprises: a third lens (see figure 17B, element 45) provided on the fourth pixel region and the fifth pixel region; and a third color filter (see figure 17A, element 63G’) configured to transmit light focused by the third lens to the fourth pixel region and the fifth pixel region.
In regard to claim 11, Yamazaki, US 2016/0173857, discloses an image sensor comprising: 
a substrate (see figure 17A, element 60) comprising a first pixel region (see figure 17A, elements 41) and a second pixel region (see figure 17A, elements 42) provided adjacent to the first pixel region, an element separation film (see figure 17A, element 48) being interposed between the first pixel region and the second pixel region (see para 96 and 112-113); 
a first photoelectric conversion element (see figure 17B, element 41 and 61) provided on the substrate in the first pixel region (see para 93); 
a second photoelectric conversion element (see figure 17B, element 42 and 61) provided on the substrate in the second pixel region (see para 93); 
a super phase detection (PD) lens (see figure 17A, element 45) provided to extend along the first pixel region and the second pixel region (see para 79 and 113); 
a first color filter (see figure 17B, elements 63G’) configured to transmit light focused by the first lens to the first pixel region and the second pixel region (see para 96 and 113); and 
a color filter grid (see figure 17B, elements 41-44, 51G, 51B, and 51R) forming a region in which the first color filter is provided, and at least partially overlapping the first pixel region and the second pixel region in a vertical direction (see para 96 and 113).
In regard to claim 12, Yamazaki, US 2016/0173857, discloses the image sensor of claim 11, wherein the element separation film is provided on the substrate in a mesh shape (see figure 17B), wherein the substrate further comprises a third pixel region (see figure 17A and B, elements 51) formed by the element separation film (see figure 17A, element 56) and provided adjacent to the first pixel region, the element separation film being interposed between the third pixel region and the first pixel region, and wherein the image sensor further comprises a lens (see figure 17A, element 55) provided on the third pixel region; and a second color filter (see figure 17B, elements 63R, 63G, or 63B) configured to transmit light focused by the lens to the third pixel region, the second color filter being provided in a region formed by the color filter grid (see figure 17B and para 96).
In regard to claim 13, Yamazaki, US 2016/0173857, discloses the image sensor of claim 12, wherein the color filter grid overlaps the element separation film in the vertical direction, and does not overlap the third pixel region in the vertical direction (see figures 17A &B).
In regard to claim 17, Yamazaki, US 2016/0173857, discloses an image sensing system comprising: 
an image sensor (see figure 9, element 30) configured to output an image signal (see para 91); and 
an image signal processor (see figure 9, element 12) connected to the image sensor, the image signal processor being configured to receive and process the image signal (see para 91), wherein the image sensor comprises a substrate (see figure 17A, element 60) (see para 96 and 113); 
an element separation film (see figure 17A, elements 48 and 56)  provided on the substrate in a mesh shape (see para 112); 
a plurality of pixel regions (see figure 17B) formed by the element separation film, and the plurality of pixel regions comprising a first pixel region (see figure 17A, elements 41), a second pixel region (see figure 17A, elements), and a third pixel region (see figure 17A and B, elements 51) provided adjacent to each other in a horizontal direction (see para 112); 
a first lens (see figure 17A, element 45) provided to extend along the first pixel region and the second pixel region (see para 79 and 113); 
a second lens (see figure 17A, element 55) provided on the third pixel region; 
a first color filter (see figure 17B, elements 63G’) configured to transmit light focused by the first lens to the first pixel region and the second pixel region (see para 96 and 113);
a second color filter (see figure 17B, elements 63R, 63G, or 63B) configured to transmit light focused by the second lens to the third pixel region (see para 96); and 
a color filter grid (see figure 17B, elements 41-44, 51G, 51B, and 51R) forming a region in which the first color filter is provided, the color filter grid at least partially overlapping the first pixel region and the second pixel region in a vertical direction (see para 96 and 113).
In regard to claim 18, Yamazaki, US 2016/0173857, discloses the image sensor of claim 17, wherein the color filter grid overlaps the element separation film in the vertical direction, and does not overlap the third pixel region in the vertical direction (see figures 17A &B).
In regard to claim 19, Yamazaki, US 2016/0173857, discloses the image sensor of claim 17, wherein a peak of the first lens with respect to the substrate is higher than a peak of the second lens with respect to the substrate (see figure 17A).

Allowable Subject Matter
Claims 7-10, 14-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0273892, discloses an image sensor with pixels under a shared lens.  US 2020/0243579, discloses an imaging device with first and second pixel regions divided by a separation structure.  US 2019/0052861, discloses an imaging device with a first and second pixel with overlapping lens.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs